Maeston, J:
The return to the certiorari issued in.this case shows a notice was given that the commissioners would meet at a certain place on the 25th day of • April/1874, to view the premises, etc. The record or return does not show that they met upon that day, but that they did meet upon the 11th day of May, 1874. It does not appear that any notice whatever was given of this meeting, or that it was an adjourned meeting. There are other errors apparent, but the above is sufficient.
The proceedings must be quashed, with costs.
The other Justices concurred.